Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-15-00633-CV

                                LSREF2 COBALT (TX), LLC,
                                        Appellant

                                                v.

                           410 CENTRE, LLC, and John B. Urbahns,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI20922
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       The above appeal is set for submission and oral arguments on June 14, 2016, before the
following panel: Justice Karen Angelini, Justice Rebeca C. Martinez and Justice Jason Patricia
O. Alvarez. This order is to inform all parties and their counsel that the panel has changed to the
following: Justice Karen Angelini, Justice Patricia O. Alvarez and Justice Jason Pulliam.



It is so ORDERED on June 10th, 2016.

                                                     PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court